Case 1:19-cv-00628-TH-ZJH Document 24 Filed 02/09/21 Page 1 of 3 PageID #: 82



                           IN THE UNITED STATES DISTRICT COURT

                            FOR THE EASTERN DISTRICT OF TEXAS

                                       BEAUMONT DIVISION

MARTIN VASQUEZ                                       §

VS.                                                  §      CIVIL ACTION NO. 1:19-CV-628

DIRECTOR, TDCJ-CID                                   §

                   MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                      JUDGE’S REPORT AND RECOMMENDATION

        Petitioner Martin Vasquez, a prisoner confined at the Stiles Unit of the Texas Department of

Criminal Justice, Correctional Institutions Division, proceeding pro se, filed this petition for writ of

habeas corpus pursuant to 28 U.S.C. § 2254.

        The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The magistrate judge recommends dismissing the petition without prejudice pursuant to Federal

Rule of Civil Procedure 41(b).

        The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record and the pleadings. No objections

to the Report and Recommendation of United States Magistrate Judge were filed by the parties.

        In this case, the petitioner is not entitled to the issuance of a certificate of appealability. An

appeal from a judgment denying federal habeas corpus relief may not proceed unless a judge issues a

certificate of appealability. See 28 U.S.C. § 2253; FED. R. APP. P. 22(b). The standard for granting

a certificate of appealability, like that for granting a certificate of probable cause to appeal under prior

law, requires the petitioner to make a substantial showing of the denial of a federal constitutional right.
Case 1:19-cv-00628-TH-ZJH Document 24 Filed 02/09/21 Page 2 of 3 PageID #: 83



See Slack v. McDaniel, 529 U.S. 473, 483-84 (2000); Elizalde v. Dretke, 362 F.3d 323, 328 (5th Cir.

2004); see also Barefoot v. Estelle, 463 U.S. 880, 893 (1982). In making that substantial showing, the

petitioner need not establish that he should prevail on the merits. Rather, he must demonstrate that the

issues are subject to debate among jurists of reason, that a court could resolve the issues in a different

manner, or that the questions presented are worthy of encouragement to proceed further. See Slack,

529 U.S. at 483-84; Avila v. Quarterman, 560 F.3d 299, 304 (5th Cir. 2009). If the petition was denied

on procedural grounds, the petitioner must show that jurists of reason would find it debatable: (1)

whether the petition raises a valid claim of the denial of a constitutional right, and (2) whether the

district court was correct in its procedural ruling. Slack, 529 U.S. at 484; Elizalde, 362 F.3d at 328.

Any doubt regarding whether to grant a certificate of appealability is resolved in favor of the petitioner,

and the severity of the penalty may be considered in making this determination. See Miller v. Johnson,

200 F.3d 274, 280-81 (5th Cir. 2000).

        Petitioner has not shown that any of the issues raised by his claims are subject to debate among

jurists of reason, or that a procedural ruling was incorrect. In addition, the questions presented are not

worthy of encouragement to proceed further. Petitioner has failed to make a sufficient showing to

merit the issuance of a certificate of appealability.

                                                 ORDER

        Accordingly, the findings of fact and conclusions of law of the magistrate judge are correct, and

the report of the magistrate judge (document no. 22) is ADOPTED. A final judgment will be entered




                                                     2
Case 1:19-cv-00628-TH-ZJH Document 24 Filed 02/09/21 Page 3 of 3 PageID #: 84



in this case in accordance with the magistrate judge’s recommendation. A certificate of appealability

will not be issued.

      SIGNED this the 9 day of February, 2021.




                                     ____________________________
                                     Thad Heartfield
                                     United States District Judge




                                                  3
